COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Randall Glenn Laws v. The State of Texas

Appellate case number:      01-17-00354-CR

Trial court case number:    993419

Trial court:                209th District Court of Harris County

       This case was abated and remanded to the trial court for the trial court to appoint
new counsel to represent appellant on appeal. On August 23, 2017, the trial court clerk
filed a supplemental clerk’s record in this Court, containing the trial court’s order
appointing appellate counsel, Thomas Abbate, to represent appellant on appeal.
Accordingly, we REINSTATE this case on the Court’s active docket.
        Appellant’s brief is ORDERED to be filed no later than 30 days from the date of
this order. See TEX. R. APP. P. 38.6(a).
       The State’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
      The Clerk of this Court is directed to enter Thomas Abbate as the attorney of record
on behalf of appellant. On June 29, 2017, appellant filed a motion to withdraw his appellate
counsel. Because the trial court appointed new appellate counsel, appellant’s motion is
denied as moot.


Judge’s signature: /s/ Sherry Radack
                     Acting individually      Acting for the Court

Date: September 26, 2017